Exhibit 99.1 MAGNOLIA SOLAR, INC. (A DEVELOPMENT STAGE COMPANY) INDEX TO FINANCIAL STATEMENTS Financial Statements: Report of Independent Registered Public Accounting Firm 1 Balance Sheet as of December 31, 2008 2 Statements of Operations For the Period January 8, 2008 (Inception) through December 31, 2008 3 Statements of Changes in Stockholders’ Equity (Deficit) For the Period January 8, 2008 (Inception) through December 31, 2008 4 Statements of Cash Flows For the Period January 8, 2008 (Inception) through December 31, 2008 5 Notes to Financial Statements 6 Report of Independent Registered Public Accounting Firm To the Directors of Magnolia Solar, Inc. We have audited the accompanying balance sheet of Magnolia Solar, Inc. (the "Company") (a development stage company) as of December 31, 2008, and the related statements of operations, changes in stockholders' equity (deficit) and cash flows for the period January 8, 2008 through December 31, 2008. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.We were not engaged to perform an audit of the Company’s internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Magnolia Solar, Inc. (a development stage company) as of December 31, 2008, and the results of its statements of operations, changes in stockholders’ equity (deficit), and cash flows for the period January 8, 2008 (Inception) through December 31, 2008 in conformity with U.S. generally accepted accounting principles. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 1 to the financial statements, the Company is in process of executing its business plan and expansion. The Company has not generated significant revenue to this point, however, has been successful in raising funds in their private placement. The lack of profitable operations and the need to continue to raise funds raise significant doubt about the Company’s ability to continue as a going concern.
